—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about April 24, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal trespass in the third degree and criminal possession of marijuana in the fifth degree, and placed him with the Office of Children and Family Services in a limited secure facility for a period of up to 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis for disturbing the court’s determinations concerning credibility. The credible evidence warranted the conclusion that appellant entered the building unlawfully and that he possessed the marijuana recovered by the police. Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.